DISMISS and Opinion Filed November 20, 2018




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-01084-CV

              VISION ADS INC. AND ABOVO CORPORATION, Appellants
                                     V.
                        ROSA PEREZ-ALMARAZ, Appellee

                      On Appeal from the 192nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-18-01524

                             MEMORANDUM OPINION
                 Before Chief Justice Wright, Justice Evans, and Justice Brown
                               Opinion by Chief Justice Wright
       By letter dated October 29, 2018, the Court questioned its jurisdiction over this appeal

because it appeared the notice of appeal was untimely. We instructed appellants to file, within ten

days, a letter brief addressing this Court’s jurisdiction and cautioned them that failure to comply

may result in dismissal of the appeal. As of today’s date, appellants have not complied.

       When a timely motion for new trial is filed, a notice of appeal is due 90 days, or with an

extension motion, 105 days after the date the judgment is signed. See TEX. R. APP. P. 26.1(a), 26.3.

Without a timely notice of appeal, this Court lacks jurisdiction. See id. 25.1(b).

       Appellee sued appellants and an individual defendant. On April 27, 2018, the trial court

signed both an order of nonsuit as to the individual defendant and a default judgment against

appellants. Appellants filed a timely motion for new trial. Accordingly, the notice of appeal was
due July 26, 2018, or with an extension motion, August 10, 2018. Appellants filed their notice of

appeal on September 15, 2018. Because appellants failed to timely file a notice of appeal, this

Court lacks jurisdiction over the appeal.

       We dismiss the appeal for want of jurisdiction. See TEX. R. APP. P. 42.3(a).




                                                 /Carolyn Wright/
                                                 CAROLYN WRIGHT
                                                 CHIEF JUSTICE



181084F.P05




                                              –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                      JUDGMENT

 VISION ADS INC. AND ABOVO                        On Appeal from the 192nd Judicial District
 CORPORATION, Appellants                          Court, Dallas County, Texas
                                                  Trial Court Cause No. DC-18-01524.
 No. 05-18-01084-CV       V.                      Opinion delivered by Chief Justice Wright.
                                                  Justices Evans and Brown participating.
 ROSA PEREZ-ALMARAZ, Appellee

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee ROSA PEREZ-ALMARAZ recover her costs of this appeal
from appellants VISION ADS INC. AND ABOVO CORPORATION.


Judgment entered November 20, 2018.




                                            –3–